Cassoday, C. J.
(dissenting). I briefly state tbe grounds of my dissent in tbis case. It seems to be well established tbat one alien may sue another alien in tbe state courts upon contract made abroad or for a tort committed in a foreign coun*673try, if tbe defendant is transiently in the state and service is had upon him as in the case at bar. 2 Am. & Eng. Ency. of Law (2d ed.) '66, 67; 2 Oyc. 105-107. This seems to be conceded. Such right to maintain suits in the state courts, however, is of little or no value unless the plaintiff in such action is entitled to the remedies given to domestic creditors. And so, “by comity and the laws of the states, resident aliens have the right to the same remedies in courts as citizens, and no court will deny those rights without positive legislation taking them away;” and this rule applies to all personal actions. 2 Cyc. 107, 108. Of course the lex fori governs in all matters relating to the remedy and the course of procedure. 22 Am. & Eng. Ency. of Law (2d ed.) 1383.
“The right to proceed by process of attachment has been limited by the statutes of some of the states to a citizen of the state or to a citizen of some other of the United States. As a rule, however, at the present time this right is not ordinarily affected by the question of citizenship, and it is generally immaterial that the attaching creditor is a nonresident.” 4 Oyc. 406.
“Where the statutory grounds for the issuance of the writ of garnishment exist, the proceedings may be instituted against all persons, both individual and corporate, and irrespective of whether they are residents or nonresidents, unless,, of course, they enjoy some special immunity from suit. The statutes authorizing the issuance of writs of garnishment are,, as a rule, very broad in regard to the persons who may take-advantage of the process, and generally.provide for its issuance on the application of any person; and the word ‘person/ as so used, has been held to include all individuals, nonresidents as well as residents, corporations, and sovereignties.” 14 Am. & Eng. Ency. of Law (2d ed.) 752.
“Since, as a general rule, the garnishing creditor acquires no greater right in the property or credits in the hands of the garnishee than that possessed by the defendant at the time of the service of the writ of garnishment, a prior valid sale or assignment oír lien or incumbrance thereon will take precedence over a subsequent garnishment. On the other hand, as *674the garnishing creditor succeeds to all the rights and interests of the defendant at the service of the writ, the rights of the garnishing creditor are not affected by any alienation by the defendant or incumbrance created or arising subsequently to the service of the writ.” 14 Am. & Eng. Ency. of Law (2d ed.) 867.
The same is true as to attachments. 4 Oyc. 632. Our statutes give the right of garnishment in broad terms, and ■extend to actions “to recover damages founded upon contract, express or implied,” and extend to cases where “the defendant fraudulently contracted the debt or incurred the obligation respecting which the action is brought” and. to cases where the “defendant is a foreign corporation” or a nonresident. Stats. 1898, secs. 2731, 2763. This court has repeatedly held that proceedings by garnishment or creditors’ bill to reach nonleviable assets are, in effect, an equitable levy from the time of service of process. La Crosse Nat Bank v. Wilson, 74 Wis. 391, 43 N. W. 153; Bragg v. Gaynor, 85 Wis. 468, 55 N. W. 919. It follows from what has been said .that the plaintiff was properly allowed to maintain this action against Terlinden for the tort committed by him in Germany in May, 1901, and, since personal service was had upon him in Milwaukee August 17, 1901, and the First National Rank of Milwaukee garnished on that day, the funds in the bank were subject to garnishment, and the plaintiff by such garnishment obtained an equitable lien upon the funds deposited in the bank August 14, 1901.
The fact that the plaintiff obtained judgment against Ter-linden February 19, 1904, for a large amount, and that judgment never having been appealed from, would seem to con- . clusively establish the right of the plaintiff to maintain this action against Terlinden. The plaintiff having the right to ■ maintain this action against Terlinden, then, unless there is ■■some law to the contrary, or the plaintiff is precluded by the bankruptcy proceedings in Germany, it would seem that he *675also bad tbe right to maintain garnishment proceedings against the bank. The plaintiff here is acting in harmony and co-operating with the German trustee and the German ■consul at Chicago for the benefit of all the creditors of Ter-linden and not in violation of the clause of the German bankrupt act quoted in the opinion filed. The whole purpose of that provision, as I understand, was to prevent one creditor by such attachment or execution from obtaining a preference .over other creditors in the courts of Germany. Here, in.defiance of comity, it is invoked to give an American creditor preference over all German creditors, and on a claim which had no existence when the bankruptcy proceedings were instituted, but accrued afterwards. Besides, that provision, as I understand, relates wholly to the remedy for proceedings in Germany. The remedies here given by our courts are, as X understand, given and regulated entirely by our statutes, and not by the statutes of Germany. The provision quoted does not go to the right of action but to the remedy merely. Ter-linden is here adjudged to have fraudulently obtained from the plaintiff the money here sought to be reached by garnishment. The right of action has been adjudged to be in the plaintiff. According to the judgment Terlinden had no defense. There is no attempt on the part of the plaintiff to obtain a preference over other creditors of Terlinden. On the contrary, and as the appellant claims, the plaintiff was acting in harmony with the trustee and for the benefit of all the creditors. Should the appellant’s claim which accrued stibsequently to the bankruptcy proceedings be allowed, it would to that extent defeat the bankruptcy proceedings and .give a preference to an American creditor over all German creditors. It is true that' the rule of comity does not hold courts down to strict legal or treaty obligations. But it requires states or nations to give effect to foreign laws and judicial proceedings, not so much — in the language of Mr. Justice Story — as “a matter of comity or courtesy as a mat*676ter of paramount moral duty.” Story, Confl. of Laws, 32. It is not only a friendly courtesy but a mutual courtesy, wbicb requires tbe courts of tbe one state or country to do wbat tbe courts of tbe other states or country would be expected to do under similar circumstances. Here tbe domestic creditor is allowed to supersede and set aside an equitable lien obtained long before tbe claim of tbe domestic creditor accrued, and upon tbe sole ground that tbe garnishing creditor is an alien. Should a Wisconsin citizen embezzle tbe funds of another Wisconsin citizen and then abscond to Germany, and tbe Wisconsin creditor pursue him to that country and obtain personal service upon him by proceedings in tbe courts of that country, and then attach or garnish tbe funds so embezzled, it would hardly be expected that a German court would allow tbe lawyer whose claim accrued after such attachment or garnishment, in resisting tbe same, to supersede such attachment or garnishment and obtain tbe funds so embezzled for bis remuneration in - performing such service. If it did we would hardly recognize it as an act of comity or courtesy to an American citizen or American law, much less “as a matter of paramount moral duty.”
In my opinion tbe judgment should be affirmed in this case and modified in tbe other, according to the rights of tbe parties under tbe creditors’ bill.